DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2021 and 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
The amendment filed on 06/16/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant argues Chen fails to teach a transparent substrate having a predetermined color. Examiner respectfully disagrees.
Regarding applicant’s argument that Chen fails to teach a transparent substrate having a predetermined color, Examiner notes [0017] teaches 3, protection layer, may be made of a transparent material. Thus, whatever display/color that passes through the touch screen would necessarily pass through the transparent protection layer. Thus, the protection layer would have a predetermined color, determined by the image through the touch screen. Thus, Examiner maintains Chen discloses the limitations of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (2019/0235653, of record).

Regarding claim 1, Chen discloses a screen frame (at least 1, substrate, 2, light blocking layer; [0018] teaches the substrate may be a touch screen), comprising a light-transmitting member (at least 4, semi-transparent layer); wherein the light-transmitting member is configured to absorb and/or reflect light ([0051] teaches 4, semi-transparent layer, has a reflection function), such that a light flux passing through the light-transmitting member is less than a light flux of incident light (at least [0036]), wherein the light-transmitting member comprises: a light-transmitting shielding layer, reflecting or absorbing light (4, semi-transparent layer; [0051] teaches 4, semi-transparent layer, has a reflection function); and a transparent substrate having a predetermined color (3, protection layer; [0017] teaches 3, protection layer, may be made of a transparent material; since the protection layer is transparent, and display light passes through the touch screen of Figure 5, the protection layer would necessarily inherit the color of the image as the image light passes through the touch screen), bearing the light-transmitting shielding layer and connected with the screen frame (Figure 5).



Regarding claim 3, Chen discloses the screen frame of claim 1, wherein the light-transmitting member is provided at an edge of the screen frame (Figure 5 depicts 4, semi-transparent layer, to be provided at a top edge of 1, substrate and inner edges of 2, light blocking layer).

Regarding claim 4, Chen discloses the screen frame of claim 1, wherein the light-transmitting member is provided in a light-transmitting region of the screen frame (Figure 5); and the light-transmitting region of the screen frame comprises at least one of: an opening region in the screen frame; or a region made of a light-transmitting material in the screen frame (6, through-hole).

Regarding claim 5, Chen discloses the screen frame of claim 4, wherein the light-transmitting member blocks the opening region and the light-transmitting member is aligned with a region around the opening (Figure 5).

Regarding claim 7, Chen discloses the screen frame of claim 1, wherein the light-transmitting shielding layer is coated on the surface of the transparent substrate; or, the 

Regarding claim 8, Chen discloses the screen frame of claim 1, wherein the light-transmitting member includes a peep-hole lens (Figure 5 depicts 6, through-hole).

Regarding claim 9, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 1 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 10, Chen discloses a terminal (Figure 8) comprising an optical sensor (Figure 8, sensor) and the screen frame of claim 1 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0062]); and wherein the optical sensor is configured to function based on the light flux passing through the light-transmitting member (at least [0045]).

Regarding claim 11, Chen discloses the terminal of claim 10, wherein the terminal includes at least two optical sensors (at least [0003, 0057] teach various sensors and corresponding function holes), and the light-transmitting member covers light-sensing surfaces of the at least two optical sensors (at least [0045, 0062]).

Regarding claim 12, as best understood, Chen discloses the terminal of claim 10, wherein the terminal further comprises: a light transmitting side edge (Figure 5, top surface of 4, semi-transparent layer), the light-transmitting member, provided corresponding to the light transmitting side edge (Figure 5); and the optical sensor (Figure 8, optical sensor), corresponding to the light-transmitting member located at the light-transmitting side edge (at least [0045, 0062]).

Regarding claim 13, Chen discloses the terminal of claim 10, wherein the optical sensor selected from at least one of the following: a structured light module, an optical fingerprint recognition module, an optical distance monitoring module, and a camera module (at least [0057]).

Regarding claim 14, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 2 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).

Regarding claim 15, Chen discloses a display screen module (Figure 8, display apparatus) comprising: a display panel (Figure 8, display panel), and the screen frame of claim 3 (Figure 8, display panel; [0062]); wherein the display panel is connected with the screen frame (Figure 8; [0062]).



Regarding claim 17, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 9 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Regarding claim 18, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 2 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

Regarding claim 19, Chen discloses a terminal (Figure 8), comprising: an optical sensor (Figure 8, sensor) and the display screen module of claim 3 (Figure 8, display panel); wherein the optical sensor is located below the screen frame (at least [0062]), and a light sensing surface of the optical sensor is provided corresponding to the light-transmitting member in the screen frame (at least [0045, 0062]).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872